Order sustaining the certiorari order and annulling the determination of the board of appeals of the incorporated village of Lynbrook in granting a permit for the erection of a gasoline service station reversed on the law, certiorari proceeding dismissed and the determination of the board of appeals reinstated and confirmed, with costs. In our opinion, the board of appeals had power in its discretion, under section 179-b of the Village Law, to grant the permit in question, and, under the facts disclosed in the record, such discretion was properly exercised. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.